Fowler, S.
This is an application for ancillary letters of ■administration with the will annexed.
It appears that the will was established in Peru, where it was executed, and where the testator resided at the time of his death. (Code Civ. Pro., § 2629.)
As no letters were issued in Peru, the ancillary letters must be directed to the person entitled to the possession of the personal property of the decedent in that country, unless another *122person applies therefor and files with his petition an instrument executed by the person so entitled, authorizing the petitioner to receive such ancillary letters. (Code Civ. Proc., § 2631.)
The petition does not clearly set forth who is or who1 are entitled at this time to the possession of the personal property of the testator in Peru. The powers of attorney, copies of which are submitted, are not given to the petitioner, but to another person. Competent* proof must be furnished of the laws of Peru from which the authority of the persons entitled to the possession of the estate in Peru is derived.
As this application relates to personal property, the law of the- domicile of the testator governs. In Matter of McShane (73 Misc. Rep. 146), it was stated that-the right of the surrogate to issue ancillary letters upon a will is confined to the very cases specified in the statute.
Application denied, without prejudice to a renewal of the same.
Application denied.